Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 4, 2021 has been entered.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 11-12 of copending Application No. 16/601,452 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all aspects of the claimed invention of the instant application are wholly encompassed by the claimed invention of the copending application, as seen by the chart infra.
Claimed invention of instant application
Claimed invention of 16/601,452

1. (Previously Presented) A method for training a user to perform gestures to interact with a radar-gesture-enabled electronic device, 



the method comprising: operating the radar-gesture-enabled electronic device in a tutorial mode;

presenting a first visual element and instructions on a display of the radar- gesture-enabled electronic device, the instructions requesting performance, by a user, of a first gesture proximate to the electronic device; 


receiving first radar data corresponding to a first movement of the user in a radar field provided by a radar system, the radar system included or associated with the radar- gesture-enabled electronic device, the first movement proximate to the electronic device; 


determining, based on the first radar data, whether the first movement of the user in the 





2. (Original) The method of claim 1, further comprising: in response to determining that the first movement of the user in the radar field does not comprise the first gesture of which the instructions requested performance and while the first visual element is being presented, receiving second radar data corresponding to a second movement of the user in the radar field; 

determining, based on the second radar data, that the second movement of the user in the 

and in response to determining that the second movement of the user in the radar field comprises the first gesture of which the instructions requested performance, 

presenting a third visual feedback element that indicates that the second movement of the user in the radar field comprises the first gesture of which the instructions requested performance.



3. (Original) The method of claim 2, further comprising: in response to determining that the first movement of the user in the radar field comprises the first gesture of which the instructions requested performance or that the second movement of the user in the radar field comprises the first gesture of which the instructions requested performance, presenting a fourth visual feedback element, the fourth visual 





16. (Previously Presented) The radar-gesture-enabled electronic device of claim 15, wherein the tutorial application is further configured to: in response to the determination that the first movement of the user in the radar field does not comprise the first gesture of which the instructions requested performance and while the first visual element is being presented, receive second radar data corresponding to a second movement of the user in the radar field; determine, based on the second radar data, that the second movement of the user in the radar field comprises the first gesture of which the instructions requested performance; and in response to the determination that the second movement of the user in the radar field 

1. (Currently Amended) A method performed by a radar-gesture-enabled electronic device for facilitating user proficiency in using gestures 

the method comprising: 



presenting a first visual gaming element on a display of the radar-gesture- enabled electronic device, the first visual gaming element comprising an element displayed as part of game-play during a game that is played using the radar-gesture- enabled electronic device; 

receiving first radar data corresponding to a first movement of a user in a radar field provided by a radar system, the radar system included or associated with the radar- gesture-enabled electronic device;



determining, based on the first radar data, whether the first movement of the user in the 














2. (Original) The method of claim 1, further comprising: in response to the determining that the first movement of the user in the radar field does not comprise the first radar gesture, receiving second radar data corresponding to a second movement of the user in the radar field; 



determining, based on the second radar data, that the second movement of the user in the radar field comprises the first radar gesture; 



and in response to determining that the second movement of the user in the radar field comprises the first radar gesture, 


presenting the successful visual animation of the first visual gaming element.





3. (Original) The method of claim 2, wherein the determining, based on the second radar data, whether the second movement of the user in the radar field comprises the first radar gesture further comprises: using the second radar data to detect values of a set of parameters that are associated with the second movement of the user in the radar field; comparing the detected values of the set of parameters to benchmark 



































12. (Original) The radar-gesture-enabled electronic device of claim 11, wherein the gesture-training module is further configured to: in response to the determination that the first movement of the user in the radar field does not comprise the first radar gesture, receive a second subset of the radar data corresponding to a second movement of the user in the radar field; determine, based on the second subset of the radar data, that the second movement of the user in the radar field comprises the first radar gesture; and in response to the determination that the second movement of the user in the radar field comprises the first radar gesture, present the successful visual animation of the first visual gaming element.





.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
Claims 22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically in lines 2 and 4 of claim 22, “non-textual instructions” is indefinite because it lacks antecedent basis.  Similar indefiniteness exists in claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 11-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rautianinen et al (US 2011/0181509) in view of Beeck et al (US 2008/0178126) and RYDENHAG et al (US 2013/0191791).

As per claims 1 and 15 Rautianinen et al depicts in figures 1 & 3-5 and discloses: A method performed by a radar-gesture-enabled electronic device 2, the method comprising: presenting a first visual element and instructions on a display 44 of the radar-gesture-enabled electronic device 2, the instructions requesting performance, by a user 8, of a first gesture proximate to the electronic device 2 { [0087] In other embodiments, a non-touching gesture may be combined with pressing one or more additional user input commands that `primes` the apparatus to detect the gesture. The additional user input command may be, for example, an audio input command or a touch-based input command such as actuating a button. The additional user input command may be carried out simultaneously with the gesture or the gesture may need to follow within a time window immediately following the additional user input command. The additional user input command is a simple way of filtering out unwanted gestures.}; receiving first radar data 6’ corresponding to a first movement of the user 8 in a radar field 6 provided by a radar system 4 & 10, the radar system 4 & 10 included or associated with the radar-gesture-enabled electronic device 2, the first movement proximate to the electronic device 2; determining, based on the first radar data 6’, whether the first movement of the user 8 in the radar field 6 comprises the first gesture of which the instructions requested performance { [0015] The apparatus 2 is configured to use radar technology to detect a gesture, such as a hand gesture, and to interpret the detected gesture as a user input command. The user is therefore able to control the operation of the apparatus 2 without touching the apparatus 2. }; and in response to determining that the first movement of the user 8 in the radar field 6 comprises the first gesture of which the instructions requested performance, presenting a first visual feedback element that indicates that the first movement of the user 8 in the radar field 6 comprises the first radar gesture of which the instructions requested performance { [0086] As another example, in a camera application when a user activates a `remote control` mode, the controller 14 turns the radar on and it is configured to interpret predetermined time-varying modulation detected by the gesture detector 12 as a predetermined user input command and change the operation of the apparatus 2. A large scale gesture may produce a user input command which may, for example, take the picture after a very short delay or when the absence of movement or gestures has been detected.}; or in response to determining that the first movement of the user 8 in the radar field 6 does not comprise the first gesture of which the instructions requested performance, presenting a second visual feedback element that indicates that the first movement of the user 8 in the radar field 6 does not comprise the first gesture of which the instructions requested performance. { [0086] Alternatively, the absence of movement or gestures may produce a user input command which may, for example, take the picture after a very short delay. In a further embodiment, a large scale gesture may produce a user input command which may, for example, cause the camera to produce an audible sound to attract attention, followed by a visual indicator to draw the subjects' gaze, followed by taking the picture when the absence of movement or gestures has been detected.}

Regarding claims 1 and 15 Rautianinen et al is silent as to:  training a user to perform gestures to interact with [and]  . . . operating the radar-gesture-enabled electronic device in a tutorial mode. With respect to claims 1 and 15 Beeck et al depicts in figures 1 & 3 and discloses:  training a user to perform gestures to interact with  . . . operating the radar-gesture-enabled electronic device in a tutorial mode. { [0028] As previously mentioned the present invention provides for a tutorial or training mode system that can (i) suggest proper gesture sequences based on a user's initial gesture input; and/or (ii) provide visual or other gesture example(s), and that may alternatively compare the example with user's mimic thereof Note that these tutorial or training modes may be the currently executed program 120 itself, or may be used to interact with other programs 120 in a runtime environment. For example, the tutorial component as described below may run in the background for monitoring and suggesting gestures, or may be a standalone application for educating a user on various gesture commands. Of course, as one would recognize, there may be various combinations of environments for executing the tutorial or training mode system described herein. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the method of Rautianinen et al with  training a user to perform gestures to interact with  [and] . . . operating the radar-gesture-enabled electronic device in a tutorial mode as taught by Beeck et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a method with training a user to perform gestures to interact with  [and] . . . operating the radar-gesture-enabled electronic device in a tutorial mode  because “through the use of feedback and exemplary gestures, users can learn to properly and efficiently use a computing system that allows input via gestures.”  See [0049] of Beeck et al.

Regarding claims 1, 15, 26 and 27 Rautianinen et al is silent as to:  the first visual feedback element comprising a first animation of the first visual element, the first animation including a first change of With respect to claims 1, 15, 26 and 27 RYDENHAG et al discloses:  the first visual feedback element comprising a first animation of the first visual element 304, the first animation including a first change of brightness in a least one component of the first visual element 304 and a movement of at least a part of the first visual element 304 in a direction that corresponds to a direction of the first movement of the user in the radar field . . . [and] . . .  the second visual feedback element comprising a second animation of the first visual element 304, the second animation including a second change of brightness in a least one component of the first visual element 304 and a movement of at least a part of the first visual element 304.  { [0050] The gesture may be a combination of gesture types or a compound gesture. For example, the gesture may initially comprise a 3D spatial gesture or voice command that triggers initial wakening of the device 100 followed by a touch detected by the touch-sensitive display 118 as the continuation of the gesture, which causes gradual or progressive change in display of the informational icons 304, 404, gradual or progressive change in the brightness of the display, or both. Note: the first and second visual feedback element including a first and second animation is seen to be the gradual or progressive change in display and brightness of elements 304 and 404. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the method of Rautianinen et al with  the first visual feedback element comprising a first animation of the first visual element, the first animation including a first change of brightness in a least one component of the first visual element and a movement of at least a part of the 

	
As per claims 2 and 16 Rautianinen et al discloses: The method of claim 1, further comprising: in response to determining that the first movement of the user 8 in the radar field 6 does not comprise the first gesture of which the instructions requested performance and while the first visual element is being presented, receiving second radar data 6’ corresponding to a second movement of the user 8 in the radar field 6 { [0087] In other embodiments, a non-touching gesture may be combined with pressing one or more additional user input commands that `primes` the apparatus to detect the gesture. The additional user input command may be, for example, an audio input command or a touch-based input command such as actuating a button. The additional user input command may be carried out simultaneously with the gesture or the gesture may need to follow within a time window immediately following the additional user input command. The additional user input command is a simple way of filtering out unwanted gestures.}; determining, based on the second radar data 6’, that the second movement of the user 8 in the radar field 6 comprises the first gesture of which the instructions requested performance; and in response to determining that the second movement of the user 8 in the radar field 6 comprises the first gesture of which the instructions requested performance { [0083] Different gestures may produce different user input commands This enablement, for gesture detection, may last while the external event is occurring or for a predetermined duration after the event starts.}, presenting a third visual feedback element that indicates that the second movement of the user 8 in the radar field 6 comprises the first gesture of which the instructions requested performance. {See also for example [0086] of Rautianinen et al,}

As per claims 3 and 17 Rautianinen et al discloses: The method of claim 2, further comprising: in response to determining that the first movement of the user 8 in the radar field 6 comprises the first gesture of which the instructions requested performance or that the second movement of the user 8 in the radar field 6 comprises the first gesture of which the instructions requested performance, presenting a fourth visual feedback element { [0087] In other embodiments, a non-touching gesture may be combined with pressing one or more additional user input commands that `primes` the apparatus to detect the gesture. The additional user input command may be, for example, an audio input command or a touch-based input command such as actuating a button. The additional user input command may be carried out simultaneously with the gesture or the gesture may need to follow within a time window immediately following the additional user input command. The additional user input command is a simple way of filtering out unwanted gestures.}, the fourth visual feedback element indicating that the first movement of the user 8 in the radar field 6 comprises the first gesture of which the instructions requested performance or that the second movement of the user 8 in the radar field 6 comprises the user 8 in the radar field 6 comprises the first gesture of which the instructions requested performance or that the second movement of the user 8 in the radar field 6 comprises the first gesture of which the instructions requested performance, the fourth visual feedback element a same or similar visual feedback element as the first visual feedback element and the third visual feedback element. { [0083] Different gestures may produce different user input commands This enablement, for gesture detection, may last while the external event is occurring or for a predetermined duration after the event starts.}, presenting a third visual feedback element that indicates that the second movement of the user 8 in the radar field 6 comprises the first gesture of which the instructions requested performance. {See also for example [0086] of Rautianinen et al,}

As per claims 4 and 18 Rautianinen et al discloses: The method of claim 2, wherein the instructions are first instructions and further comprising: in response to determining that the first movement of the user 8 in the radar field 6 comprises the first gesture of which the instructions requested performance or that the second movement of the user 8 in the radar field 6 comprises the first gesture of which the instructions requested performance, directing the electronic device 2 to present a second visual element and second instructions{ [0087] In other embodiments, a non-touching gesture may be combined with pressing one or more additional user input commands that `primes` the apparatus to detect the gesture. The additional user input command may be, for example, an audio input command or a touch-based input command such as actuating a button. The additional user input command may be carried out simultaneously with the gesture or the gesture may need to follow within a time window immediately following the additional user input command. The additional user input command is a simple way of filtering out unwanted gestures.}, the second instructions requesting performance, by the user 8, of a second gesture proximate to the electronic device 2. { [0083] Different gestures may produce different user input commands This enablement, for gesture detection, may last while the external event is occurring or for a predetermined duration after the event starts.}, presenting a third visual feedback element that indicates that the second movement of the user 8 in the radar field 6 comprises the first gesture of which the instructions requested performance. {See also for example [0086] of Rautianinen et al,}

As per claim 5 Rautianinen et al discloses: The method of claim 4, wherein a field of view within which the electronic device 2 can determine any of the first radar gesture or second radar gesture includes volumes within approximately one meter of the electronic device 2 and within angles of at least approximately ten degrees measured from the plane of a display 44 of the electronic device 2. { [0038] The gesture detector 12 may additionally comprise circuitry configured to measure the interval between the transmission of a signature and its reception. The gesture detector 12 determines from the time varying characteristic (interval) of the transmitted radio signal one or more time variable parameters (distance) that parameterize the gesture that caused the time-varying modulation. This may conveniently be used as a `gate` i.e. to accept as valid only gestures (and their time varying frequency shift) that are within a certain range from the apparatus 2.}

Regarding claim 5, Rautianinen et al is silent as to radar gestures including specific volumes within approximately one meter of the electronic device and within angles of at least approximately ten degrees measured from the plane of a display of the electronic device.




As per claim 11 Rautianinen et al discloses: The method of claim 2, further comprising: generating, with machine-learning techniques, adjusted benchmark values associated with the first gesture of which the instructions requested performance, the adjusted benchmark values generated based on third radar data 6’ representing multiple attempts by the user 8 to perform the first gesture of which the instructions requested performance; receiving fourth radar data 6’ corresponding to a third movement of the user 8 in the radar field 6; using the fourth radar data 6’ to detect values of a third set of parameters that are associated with the third movement of the user 8 in the radar field 6; comparing the detected values of the third set of parameters to the adjusted benchmark values; and determining, based on the comparison, that the third movement of the user 8 in the radar field 6 comprises the first gesture of which the instructions requested performance, and wherein the third movement of the user 8 in the radar field 6 is determined not to be the first gesture of which the instructions requested performance based on a comparison to the first or second benchmark values.


Regarding claims 2-5, 11 and 16-18, Rautianinen et al is silent as to specific multiple consecutive visual feedback elements, gestures, visual elements, radar data and movements.  However, in [0082] – [0092] Rautianinen et al discloses various examples of multiple visual feedback elements, gestures, visual elements and movements.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to specify that the various examples of multiple visual feedback elements, gestures, visual elements and movements of Rautianinen et al disclosed in [0082] – [0092]  are specific and consecutive as set forth in the claims.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to specify multiple visual feedback elements, gestures, visual elements and movements to provide the user with simple touchless inputs for an electronic device as well as to provide accessibility for different users when using controlling the electronic device.	

As per claim 12 Rautianinen et al discloses: The method of claim 1, further comprising: detecting a gesture-pause trigger event, the detecting during a period in which: the radar system 4 & 10 is providing the radar field 6; and an application capable of receiving a control input corresponding to the radar gesture is executing on the electronic device 2; in response to detecting the gesture-pause trigger event, entering a gesture-paused mode; and presenting, while in the gesture-paused mode, a third visual feedback element that indicates that the electronic device 2 is in the gesture-paused mode. { [0086] Alternatively, the absence of movement or gestures may produce a user input command which may, for example, take the picture after a very short delay. In a further embodiment, a large scale gesture may produce a user input command which may, for example, cause the camera to produce an audible sound to attract attention, followed by a visual indicator to draw the subjects' gaze, followed by taking the picture when the absence of movement or gestures has been detected.  Note: the very short delay is not unlike a gesture pause}

As per claims 13 and 19 Rautianinen et al discloses: The method of claim 1, wherein the determining, based on the first radar data 6’, whether the first movement of the user 8 in the radar field 6 comprises the first gesture of which the instructions requested performance further comprises: using the first radar data 6’ to detect values of a first set of parameters that are associated with the first movement of the user 8 in the radar field 6; comparing the detected values of the first set of parameters to first benchmark values for the first set of parameters, the first benchmark values corresponding to the first gesture of which the instructions requested performance. { [0054] The parameterization block 32 may determine from the time varying characteristic or characteristics one or more time variable parameters that parameterize the gesture that caused the time-varying modulation. The parameters may be, for example, kinematic parameters of the gesture such as distance, speed, direction etc}

As per claim 14 Rautianinen et al discloses: The method of claim 1, wherein the first gesture is a radar gesture, the radar gesture comprising a radar-based touch-independent gesture in space, away from the electronic device 2, which does not require the user 8 to touch the device. {figure 1}

As per claim 20 Rautianinen et al discloses: The radar-gesture-enabled electronic device 2 of claim 15, wherein one or more of the present or receive operations performed by the gesture-training module 30 are performed in a lower-light environment.  { [0016] Typically the radio waves would be microwaves or millimeter waves which are capable of penetrating clothing etc. A user is therefore able to control the operation of the apparatus 2 using a gesture even when the apparatus is stowed out of sight in a pocket or handbag, for example. }

As per claim 21 Rautianinen et al discloses: The method of claim 4, wherein: the instructions presented with the second visual element comprise text that is separate from the second visual element; or the instructions presented with the second visual element comprise non-textual instructions provided by the second visual element.{ [0088] For example, in a map application pressing a certain button while moving a hand towards the device could be interpreted as zoom in, whereas pressing the same button and moving the hand away could be interpreted as zoom out. Pressing a different button while moving a hand towards the device could scroll the screen up, whereas pressing the same button and moving the hand away from the device would cause scrolling the screen down. Pressing a third button with the same gesture would scroll screen left etc. The buttons could be part of a touch screen or discrete buttons. Note: the visual element is able to be a certain button and the scrolled screen is capable to comprise text or vice versa}

As per claim 22 Rautianinen et al discloses: The method of claim 21, wherein: the non-textual instructions presented with the second visual element comprise a second animation of the second visual element; or the non-textual instructions presented with the second visual element are implicit in the presentation of the second visual element.{ [0088] For example, in a map application pressing a certain button while moving a hand towards the device could be interpreted as zoom in, whereas pressing the same button and moving the hand away could be interpreted as zoom out. Pressing a different button while moving a hand towards the device could scroll the screen up, whereas pressing the same button and moving the hand away from the device would cause scrolling the screen down. Pressing a third button with the same gesture would scroll screen left etc. The buttons could be part of a touch screen or discrete buttons. Note: the visual element is able to be a certain button and the scrolled screen is capable to comprise text or vice versa}

As per claim 23 Rautianinen et al discloses: The method of claim 2, wherein the determining, based on the second radar data 6’, whether the second movement of the user 8 in the radar field comprises the first gesture of which the instructions requested performance further comprises: using the second radar data 6’ to detect values of a second set of parameters that are associated with the second movement of the user 8 in the radar field; comparing the detected values of the second set of parameters to second benchmark values for the second set of parameters, the second benchmark values corresponding to the first gesture of which the instructions requested performance. { [0054] The parameterization block 32 may determine from the time varying characteristic or characteristics one or more time variable parameters that parameterize the gesture that caused the time-varying modulation. The parameters may be, for example, kinematic parameters of the gesture such as distance, speed, direction etc}

As per claim 24 Rautianinen et al discloses: The method of claim 1, wherein: the instructions presented with the first visual element comprise text that is separate from the first visual element; or the instructions presented with the first visual element comprise non-textual instructions provided by the first visual element.{ [0088] For example, in a map application pressing a certain button while moving a hand towards the device could be interpreted as zoom in, whereas pressing the same button and moving the hand away could be interpreted as zoom out. Pressing a different button while moving a hand towards the device could scroll the screen up, whereas pressing the same button and moving the hand away from the device would cause scrolling the screen down. Pressing a third button with the same gesture would scroll screen left etc. The buttons could be part of a touch screen or discrete buttons. Note: the visual element is able to be a certain button and the scrolled screen is capable to comprise text or vice versa}

As per claim 25 Rautianinen et al discloses: The method of claim 24, wherein:  the non-textual instructions presented with the first visual element comprise a third animation of the first visual element; or the non-textual instructions presented with the first visual element are implicit
in the presentation of the first visual element.{ [0088] For example, in a map application pressing a certain button while moving a hand towards the device could be interpreted as zoom in, whereas pressing the same button and moving the hand away could be interpreted as zoom out. Pressing a different button while moving a hand towards the device could scroll the screen up, whereas pressing the same button and moving the hand away from the device would cause scrolling the screen down. Pressing a third button with the same gesture would scroll screen left etc. The buttons could be part of a touch screen or discrete buttons. Note: the visual element is able to be a certain button and the scrolled screen is capable to comprise text or vice versa}

Regarding claims 21-22 and 24-25, Rautianinen et al is silent as to specific textual, non-textual, visual and animated instructions.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to specify specific textual, non-textual, visual and animated instructions on a display of the electronic device of Rautianinen et al.  The rationale is as follow: The purpose of the specific textual, non-textual, visual and animated instructions on the display of the electronic device of Rautianinen et al is to direct the user with respect to gestures and other inputs.  Realizing this, one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to specify specific textual, 

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 11-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        

ddd